Citation Nr: 0002211	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  96-49 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals contusion, right knee, with scar and 
flexion contracture, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for the service-
connected residuals contusion, left knee, with scar and 
flexion contracture, currently evaluated as 10 percent 
disabling.

3.  Whether there was clear and unmistakable error (CUE) in a 
July 1971 RO rating decision which denied service connection 
for limitation of extension of both knees and assigned 
noncompensable ratings for scars on both knees.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to July 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from two separate rating actions of the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA).  By an October 1995 rating decision, the RO 
granted service connection and assigned separate 10 percent 
ratings for traumatic arthritis of both knees, effective from 
November 28, 1994.  At that time, the RO recharacterized the 
veteran's bilateral knee disabilities as noted on the title 
page.  The veteran submitted a notice of disagreement (NOD) 
in April 1996, expressing dissatisfaction with the ratings 
assigned and alleging "error" in the effective date of the 
compensable ratings.  In October 1996, the RO issued a 
statement of the case (SOC) on the claims for increased 
ratings only.  The veteran's substantive appeal as to the 
claims for increase was received in November 1996.  

In an October 1996 rating decision, the RO determined that 
the decision to establish compensable evaluations for the 
bilateral knee conditions from November 28, 1994 did not 
contain CUE.  By a December 1996 rating decision, the RO 
changed the effective date for the assignment of a 
compensable rating for the service-connected bilateral knee 
disabilities to January 11, 1993.  The veteran's 
representative submitted a NOD in January 1997.  In June 
1998, the RO issued a SOC on the issue of error in the 
establishment of an effective date.  The veteran's 
substantive appeal as to that claim was received in July 
1998.  

In May 1999, the veteran testified at a personal hearing 
before the undersigned Member of the Board sitting at the RO.  
A transcript of that hearing is associated with the record.  
During testimony at that hearing, the veteran clarified his 
claim regarding CUE.  As such, the Board has framed that 
issue as noted on the title page.  


REMAND

The veteran contends that his service-connected bilateral 
knee disabilities are more severe than the current ratings 
indicate.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(hereinafter, the Court) has held that, when a veteran claims 
a service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  Inasmuch as the veteran has submitted well-
grounded claims for increase, VA is obligated to assist him 
in the development of those claims.  38 U.S.C.A. § 5107(a) 
(West 1991).  

In a July 1971 rating action, service connection was granted 
and separate noncompensable evaluations assigned for scars of 
the right and left knees, residuals of contusions, effective 
from March 29, 1971.  As noted hereinabove, by an October 
1995 rating action, the RO granted service connection for 
traumatic arthritis of both knees and assigned separate 10 
percent ratings, effective from November 28, 1994 (the award 
has since been made effective from January 11, 1993).  

In an October 1996 rating action, the veteran's service-
connected knee disabilities were characterized as traumatic 
arthritis, residuals of contusion and rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010, pertaining to traumatic 
arthritis.  The Board points out that traumatic arthritis is 
rated as degenerative arthritis under Diagnostic Code 5003.  
That is, it is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  In the October 1995 rating decision, the 
RO noted that the evidence was "somewhat inconclusive" in 
that arthritis was not shown on recent x-ray studies.  
Nevertheless, service connection for traumatic arthritis was 
granted.  

Although the veteran was afforded a VA examination in 
November 1996, the Board finds that examination inadequate 
for rating purposes.  Any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Additionally, because the diagnostic codes used to rate the 
veteran's bilateral knee disabilities are cast in large 
measure in terms of limitation of motion, any examination for 
rating purposes must be expressed in terms of the degree of 
additional range-of-motion loss due to any pain on use, 
incoordination, weakness, fatigability, or pain during flare- 
ups.  DeLuca, supra.

Accordingly, the examination ordered on remand should include 
medical determinations on whether the right and left knees 
exhibit pain with use, weakened movement, excess 
fatigability, incoordination, or any other functionally 
disabling symptom.  Additionally, and most importantly, these 
determinations should be expressed in terms of additional 
range-of-motion loss beyond that already demonstrated 
clinically.  In other words, any functional loss found, such 
as the pain complained of by the veteran, must be quantified 
as additional loss of motion.  DeLuca, supra.

The report of the November 1996 VA examination included the 
veteran's complaints of knee pain and the examiner's report 
that the veteran was "quite vocal" in stating that 
performing range of motion testing caused him to have pain; 
however, there was no quantifiable explanation given as to 
how these symptoms affected the veteran, such as in terms of 
additional range-of-motion loss beyond that clinically found.  
DeLuca requires that this be done.  The Board also notes that 
the examiner noted no swelling of either knee and could not 
demonstrate any instability of either knee.  X-ray studies 
were interpreted as showing "no significant arthritic 
changes" in the right knee and "really no evidence of 
arthritic change" in the left knee.  The veteran testified 
to the contrary, reporting that he suffered instability of 
the knees and asserting that he did have x-ray evidence of 
arthritis in both knees. 

As noted in opinions of the VA General Counsel (VAOPGCPREC 
23-97 and 9-98), a claimant who has arthritis and 
subluxation/instability of a service-connected knee may be 
rated separately under Diagnostic Codes 5257 and 5003 (and 
therefore 5010), relative to arthritis.  As it is not clear 
whether the veteran has arthritis of either knee nor is the 
extent of any instability or subluxation clear, the Board 
finds that another examination should be conducted.  

If the VA examination undertaken on remand show arthritis, 
the RO must consider all applicable diagnostic codes.  As the 
original grant of service connection contemplated 
disabilities manifested by scars on both knees, a rating 
under that code must be considered as well.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  The Board also points out 
that among the diagnostic codes possibly applicable to the 
knee, Codes 5260 and 5261 are based essentially on range of 
motion.  Thus the RO must insure that the examination 
conducted on remand adequately portrays the extent of 
functional loss due to pain on use or due to flare-ups.  See 
DeLuca, supra. 

Where the record before the Board is inadequate, a remand is 
required. The development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

With respect to the issue of CUE in the July 1971 RO 
decision, further action is likewise necessary.  The RO 
originally developed the issue of CUE in the October 1995 and 
December 1996 rating actions which concerned the assignment 
and effective date of separate 10 percent ratings for the 
bilateral knee disabilities.  In testimony offered at the May 
1999 personal hearing, the veteran clarified that he was 
claiming error in the July 1971 rating decision which 
originally granted service connection for scars of both 
knees, but denied claims of service connection for 
"limitation of extension" of the knees.  A review of the 
record does not reflect that the RO has ever considered the 
veteran's contentions with respect to an error in its 1971 
decision.  In order to comply with adjudication and appellate 
procedures and to afford the veteran due process of law, the 
issue is remanded in order to allow the RO the opportunity to 
adjudicate that claim in the first instance.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for his 
service-connected knee disabilities since 
1996.  After securing the necessary 
release, the RO should attempt to obtain 
copies of all records from the identified 
treatment sources.

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and extent of all current 
disability of the right and left knees.  
The claims folder should be made 
available to the examiner prior to the 
examination.  All indicated testing 
should be conducted.  The examination 
report should fully set forth the current 
complaints, pertinent clinical findings, 
and diagnoses affecting the right and 
left knees.  The examiner should report 
detailed findings regarding any scars on 
either knee.  Whether there is lateral 
instability and recurrent subluxation 
should also be indicated and, if so, the 
extent thereof.  The examiner should also 
state whether there are x-ray findings of 
arthritis in the right or left knee.  
Moreover, the extent of any functional 
loss of the right and left knee due to 
weakened movement, excess fatigability, 
incoordination, or pain on use should be 
noted.  The examiner should also state 
whether any pain claimed by the veteran 
is supported by adequate pathology and 
evidenced by his visible behavior.  Any 
additional impairment on use should be 
described in terms of the degree of 
additional range-of-motion loss.  See 
DeLuca, supra.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  
Thereafter, the RO should again review 
the veteran's claims for increase, with 
consideration of all applicable rating 
criteria and DeLuca, and the claim of 
clear and unmistakable error in the July 
1971 rating.  If any benefit sought on 
appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


